 Case 3:19-cv-01086-NJR Document 39 Filed 05/27/20 Page 1 of 4 Page ID #145




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JARED MAIRS, individually and on
 behalf of all others similarly situated,

                  Plaintiff,

 v.                                            Case No. 19-CV-01086-NJR

 ALLSUP, LLC, an Illinois Limited
 Liability Company, and ALLSUP
 EMPLOYMENT SERVICES, LLC, an
 Illinois Limited Liability Company,

                  Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Dismiss and memorandum in support

filed by Defendants Allsup, LLC and Allsup Employment Services, LLC (referred to

collectively as “Allsup”) (Docs. 21, 22). For the reasons set forth below, the Court denies

the motion.

                         FACTUAL & PROCEDURAL BACKGROUND

       On October 6, 2019, Plaintiff Jared Mairs filed a one-count class action complaint

against Allsup, asserting violations of 47 U.S.C. §§ 227(b)(1)(A)(iii) and (b)(1)(B) of the

Telephone Consumer Protection Act (“TCPA”) (Doc. 1). Mairs alleged Allsup placed

prerecorded voice solicitation calls to select cellular telephone service numbers, including

Mairs’s cellular telephone on one occasion, without prior express consent (Id.).




                                       Page 1 of 4
 Case 3:19-cv-01086-NJR Document 39 Filed 05/27/20 Page 2 of 4 Page ID #146




       Allsup moves to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

alleging that the phone calls at issue did not violate the TCPA because it acted as a

government contractor for the Social Security Administration (“SSA”) in making the calls

(Doc. 22). Allsup further states that even if the TCPA applies, it is not directly or

vicariously liable for making the calls. Id. For these reasons, Allsup contends that Mairs

has failed to state a plausible claim upon which relief can be granted. Mairs filed a

response asserting that because Allsup does not contest the calls and the violation based

purely on the elements under the TCPA statute, affirmative defenses notwithstanding,

the action should advance (Doc. 37).

                                     LEGAL STANDARD

       The purpose of an motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) is to address the sufficiency of the complaint for a claim upon which relief can be

granted. Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014); Gibson v.

City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To survive a motion to dismiss, taken

together, the factual allegations contained within a complaint must “raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554-55 (2007)

(internal citations omitted); see also Warth v. Seldin, 422 U.S. 490, 501 (1975) (“[T]rial and

reviewing courts must accept as true all material allegations of the complaint, and must

construe the complaint in favor of the complaining party.”). Complaints that contain only

“naked assertion[s] devoid of further factual enhancement” will not suffice. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

                                        Page 2 of 4
 Case 3:19-cv-01086-NJR Document 39 Filed 05/27/20 Page 3 of 4 Page ID #147




                                         ANALYSIS

       The TCPA protects individual consumers from receiving intrusive and unwanted

phone calls. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). Specifically, the Act

prohibits any “person” within the United States to use an automatic telephone dialing

system or an artificial or pre-recorded voice to call or text any cellular phone without the

prior consent of the recipient, with some exceptions. Gadelhak v. AT&T Servs., Inc., 950

F.3d 458, 460 (7th Cir. 2020) (citing 47 U.S.C. § 227(b)(1)). The TCPA does not prohibit all

calls, only those made without consent and using an ATDS or an artificial or pre-recorded

voice. The TCPA also does not define “person,” but the Communications Act of 1934,

which the TCPA amended, defines person as an “individual, partnership, association,

joint-stock company, trust or corporation.”47 U.S.C. § 153(39).

       Allsup moves to dismiss on the simple ground that it is not subject to the TCPA

because it is not a “person” as a defined by the statute. Allsup states that as a contractor

for the SSA regarding the calls in question, it is not included in the definition of “person”

under the TCPA. In support, Allsup points to a 2016 Declaratory Ruling by the Federal

Communications Commission (“FCC”), which clarified that the term ‘person,’ as used in

section 227(b)(1) of the TCPA and the FCC’s rules implementing that provision, do not

include agents of the federal government acting within the scope of their agency under

common-law principles of agency. See In the Matter of Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 31 F.C.C. Rcd. 7394, 7398 (2016). So,

as the FCC stated in its reasoning, “a government contractor who places calls on behalf

of the federal government will be able to invoke the federal government’s exception from

                                        Page 3 of 4
 Case 3:19-cv-01086-NJR Document 39 Filed 05/27/20 Page 4 of 4 Page ID #148




the TCPA when the contractor has been validly authorized to act as the government’s

agent and is acting within the scope of its contractual relationship with the government,

and the government has delegated to the contractor its prerogative to make autodialed

or prerecorded- or artificial-voice calls to communicate with its citizens.” Id.

       While this FCC ruling appears to be a direct and easy route to dismissing Mairs’s

claim, the questions of whether Allsup is the SSA’s agent and, therefore, exempt along

with liability are fact-based ones, which are outside the four corners of the complaint. See

Taylor, Bean & Whitaker Mortg. Corp. v. Vincent Cebulak, 2004 WL 2106605, at *12 (N.D. Ill.

Sept. 20, 2004) (agency is a question of fact). Thus, the agency issues are not properly

decided at this stage of the litigation. Because the parties must investigate agency issues

through discovery, the Court declines to address the question of the interpretation of the

definition of “person” under the TCPA and agency liability at this time.

                                       CONCLUSION

       For the reasons set forth above, the Court DENIES Allsup’s Motion to Dismiss

(Doc. 21).

       IT IS SO ORDERED.

       DATED: May 27, 2020


                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 4 of 4
